Citation Nr: 0815721	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-34 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
a bilateral foot disorder.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing at the RO in August 2004.  
A transcript of the hearing is of record.  

This case was previously before the Board in February 2006 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that in a statement dated in February 2008 
the veteran sought a second hearing before a Veterans Law 
Judge regarding his claim in order to show his feet and his 
current condition.  The Board notes that it cannot make its 
own independent medical determinations and, therefore, 
observation of the veteran's feet by a Veterans Law Judge 
could not provide any further evidence regarding the 
veteran's claim.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board finds that the veteran has not 
demonstrated good cause to warrant the grant of a second 
hearing.  See 38 C.F.R. § 20.1304 (2007).  Therefore, the 
Board will proceed to adjudication on the evidence currently 
of record.


FINDING OF FACT

A bilateral foot disorder was not present during service and 
any current bilateral foot disorder is not related to 
service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection for Bilateral Foot Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for a bilateral foot 
disorder and contends that his foot disorder is due to 
exposure of his feet to a chemical spill while in service.

The veteran's service medical records (SMRs) do not reveal 
any complaint, diagnosis, or treatment for any bilateral foot 
condition.  Upon examination at both entrance to and 
separation from active duty, the veteran's feet were normal.  
The veteran did not report any foot condition in his Report 
of Medical History upon separation from active duty in 
February 1977.  There is no indication in the veteran's 
service medical records that he was treated for any foot 
disorder or chemical burns.

The veteran's post-service medical records reveal that the 
veteran complained of tingling and numbness in his feet in 
May 2000.  In a VA outpatient treatment note, dated in 
December 2000, the veteran's feet were noted to be 
unremarkable.  In March 2001, the veteran's feet were noted 
to have overgrown toenails but no ulcers.  In October 2001, 
the veteran was noted to have swelling of the feet.  In 
October 2002, the veteran complained of foot pain.  In August 
2004, the veteran complained of foot pain with throbbing and 
swelling.  In November 2004, the veteran was examined by a VA 
podiatrist.  The podiatrist noted that the veteran indicated 
that he had foot pain since spilling chemicals on his feet in 
service.  Upon examination, the veteran had crumbly, 
dystrophic, yellow, elongated toenails, consistent with 
onychomycosis, dyshydrotic eczema, and loss of the protective 
sensation.  The podiatrist indicated in his assessment that 
the veteran had type II diabetes, deformed and mycotic 
toenails, and foot pain secondary to a weak foot.

In June 2002, the veteran was afforded a VA Compensation and 
Pension (C&P) skin examination.  The veteran reported that 
paint remover was spilled on his feet during service 
resulting in irritation.  He stated that he was treated at 
sick bay with a cream.  He indicated that the irritation 
returned in three to four months and would come and go.  The 
veteran reported that he has had constant foot pain since 
service and cannot wear shoes other than house shoes.  Upon 
examination, the veteran's feet were dry and he had 
onychomycosis with great thickening of the toenails.  His 
feet had very little ulceration, exfoliation, or crusting.  
The examiner rendered the opinion that the veteran had 
chemical burns of the feet resulting in anhidrosis and 
onychomycosis based upon the veteran's report of an in 
service incident.

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id. at 1336.  As a finder of fact, 
though, the Board may weigh the absence of contemporaneous 
records when assessing the credibility of the lay evidence.  
As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 
per curiam, 78 F.3d 604(Fed.Cir.1996).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of a 
foot disorder until more than twenty-three years after 
separation from service.  This is significant evidence 
against the claim.

While the veteran is competent to report that his feet were 
burned by a chemical spill while in service, the Board finds 
that the appellant's statements regarding the chemical spill 
and treatment lack credibility.  The veteran specifically 
reported that he was treated for his foot condition twice in 
service.  However, the veteran's SMRs fail to reveal any 
notation of treatment for chemical burns or for any foot 
disorder and the examination upon separation did not reveal 
any foot disorder.  In addition, the veteran did not report 
any foot disorder in his Report of Medical History at 
separation.  There is no evidence in the claims folder, other 
than the veteran's reports, that his feet were exposed to and 
burned by chemicals in service and the first complaint, 
diagnosis, or treatment for a foot disorder occurred in 
December 2000, more than twenty-three years after separation 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The VA C&P examination, dated in June 2002, indicated that 
the veteran had a foot disorder due to chemical burns.  
However, this examination relied upon an inaccurate factual 
premise supplied by the veteran.  The Board, therefore, 
affords the June 2002 VA C&P examination little probative 
weight.

In sum, the weight of the credible evidence shows that the 
veteran's bilateral foot disorder was first manifested many 
years after his period of active service, and is not related 
to his active service or to any incident therein.  The 
service medical records are considered competent, probative 
evidence that the veteran did not have any foot disorder 
before, during, or upon separation from service.  Post-
service treatment records reveal that the veteran first 
complained of a bilateral foot disorder twenty-three years 
after service.  The opinion of the VA examiner in June 2002, 
attributing the veteran's current bilateral foot disorder to 
chemical burns, based upon the inaccurate factual situation 
as reported by the veteran, is outweighed by the lack of any 
complaint, diagnosis, or treatment for a bilateral foot 
disorder in the veteran's SMRs and the lack of any complaint, 
diagnosis, or treatment for a bilateral foot disorder for 
more than twenty-three years after service.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996)

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on May 2002 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  While the letter did not explicitly ask 
that the veteran provide any evidence in her possession that 
pertains to the claim, as per § 3.159(b)(1), he was advised 
of the types of evidence that could substantiate his claim 
and to ensure that VA receive any evidence that would support 
the claim.  Logically, this would include any evidence in his 
possession.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records dated August 1990 to October 2005.  The veteran was 
provided an opportunity to set forth his or her contentions 
during the hearing before the undersigned Veterans Law Judge 
in August 2004.  The appellant was afforded a VA medical 
examination in June 2002.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


